UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6793


WAYNE DOUGLAS LENEAU,

                Petitioner - Appellant,

          v.

WARDEN, KERSHAW CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:09-cv-01781-CMC)


Submitted:   October 14, 2010             Decided:   October 21, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Douglas Leneau, Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wayne     Douglas      Leneau         seeks       to    appeal         the    district

court’s    order       accepting         the    recommendation              of    the    magistrate

judge    and     dismissing         as    moot       his    28    U.S.C.          §    2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of    appealability.                   28   U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing         of        the       denial     of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                           When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.    Cockrell,            537    U.S.       322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                         Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and conclude that Leneau has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3